DISMISS and Opinion Filed January 25, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00496-CV

                     KIMBERLY HENDERSON, Appellant
                                 V.
                      RAHMAN PROPERTIES, Appellee

                 On Appeal from the County Court at Law No. 1
                              Hunt County, Texas
                      Trial Court Cause No. CC2100183

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      Appellant’s brief was due on December 19, 2021. When it was not filed, we

notified appellant by postcard dated December 22, 2021 and directed her to file her

brief, along with a motion to extend time for filing the same, by January 3, 2022. We

cautioned appellant that the failure to file a brief or an extension motion by that time

would result in the appeal being dismissed under rule 38.8(a)(1). To date, appellant

has not filed a brief or motion; nor has she communicated with the Court about her

appeal.
      Under these circumstances, we dismiss this appeal. See TEX. R. APP. P.

38.8(a)(1); 42.3(b), (c).




                                      /Robert D. Burns, III/
                                      ROBERT D. BURNS, III
                                      CHIEF JUSTICE
210496F.P05




                                    –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

KIMBERLY HENDERSON,                          On Appeal from the County Court at
Appellant                                    Law No. 1, Hunt County, Texas
                                             Trial Court Cause No. CC2100183.
No. 05-21-00496-CV          V.               Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and Smith
RAHMAN PROPERTIES, Appellee                  participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered January 25, 2022




                                       –3–